Name: Commission Regulation (EEC) No 2670/85 of 23 September 1985 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: prices;  marketing;  trade policy;  trade
 Date Published: nan

 No L 253/8 Official Journal of the European Communities 24. 9 . 85 COMMISSION REGULATION (EEC) No 2670/85 of 23 September 1985 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas certain intervention agencies have substantial stocks of intervention bone-in meat ; whereas outlets exist in certain non-member countries for the products in question ; Whereas this meat should be put up for sale at prices fixed at a standard rate in advance in accordance with Commission Regulation (EEC) No 985/81 (2) ; Whereas in the light of some of the sale's characteris ­ tics and, for control purposes in particular, it is advisable to specify a large minimum quantity ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 2 The meat must be exported to one of the destinations for which a refund is fixed for products falling within subheading 02.01 A II b) 4 bb) of the Common Customs Tariff. Article 3 Traders who wish to take part in the sale must provide a written undertaking that they will comply with the provisions of this Regulation. Article 4 The minimum quantity for which a purchase applica ­ tion may be made is 75 000 tonnes . Each purchase application, together with any additional applications made under Article 5, shall be in respect of the same number of forequarters and hindquarters. The non-member country of destination shall be stated in the purchase application . All the meat specified in the contract must be exported to the non-member country of destination referred to in the second paragraph of this Article . Article 5 In cases where a purchase application would, if accepted, exceed the total quantity available in the Member State where the application was lodged the intervention agency concerned shall , after contacting the intervention agencies in the other Member States, notify the purchaser of the additional quantities which are available in the other Member States . The purchaser shall , up to the total quantity stated in his initial purchase application, submit additional purchase applications to those intervention agencies. All the contracts concerned must be concluded within a period of 10 working days . The meat shall not be taken over until the final partial purchase contract has been concluded. The intervention agencies shall take the necessary measures to notify each other of the quantities of meat available and the purchase contracts which have been concluded. HAS ADOPTED THIS REGULATION : Article 1 1 . Bone-in beef shall , in accordance with the provi ­ sions of this Regulation, be offered for sale provided it was taken over by the intervention agency after 31 December 1983 and not less than three months before being taken over by the purchaser . The qualities and prices are set out in Annex I hereto . 2 . Subject to the provisions of this Regulation, the sale shall be conducted in accordance with the provi ­ sions of Regulation (EEC) No 985/81 . 3 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 2) OJ No L 99, 10 .- 4 . 1981 , p . 38 . Where necessary, the intervention agencies can dero ­ gate from Article 1 (3) of Regulation (EEC) No 985/81 . 24. 9 . 85 Official Journal of the European Communities No L 253/9 Article 6 Purchasers shall , when concluding a contract, submit applications for advance fixing of the refunds. Article 7 1 . The amount of the security referred to in Article 3 of Regulation (EEC) No 985/81 is herby fixed at 175 ECU per 100 kilograms . 2 . Except in cases of force majeure the security referred to in paragraph 1 of this Article shall be forfeit in proportion to the quantities for which the evidence specified in Article 1 3 (4) of Commission Regulation (EEC) No 1687/76 (') is not produced within 12 months of the acceptance of the export declaration . Council Regulation (EEC) No 352/78 (2) shall apply in respect of the security. Article 8 1 . The purchaser shall take over the quantity of meat specified in his contract within five months of the acceptance of the application referred to in Article 3 (2) of Commission Regulation (EEC) No 2173/79 (3). 2 . The customs formalities for the export of the meat must be completed within one month of the day on which it was taken over. Article 9 1 . Before taking over the meat the purchaser shall , within the period specified in Article 8 ( 1 ), lodge with the intervention agency in respect of each quantity he takes over, a security intended to guarantee payment of the purchase price . The amount of the security per 100 kilograms shall be equal to the pruchase price plus 10 ECU. 2. By way of derogation from Article 19 of Regula ­ tion (EEC) No 2173/79 the purchase price shall, in respect of each quantity taken over by the purchaser, be paid to the intervention agency within three months of the date on which the meat is taken over. Article 10 Member States shall , not later than Thursday each week for the preceding week, notify the Commission of :  the quantities for which a purchase contract has been concluded, and  the quantities taken over pursuant to this Regulation . The country of destination shall be specified in each case . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 190, 14. 7 . 1976, p . 1 . 0 OJ No L 50, 22. 2. 1978, p . 1 . (3) OJ No L 251 , 5 . 10 . 1979, p . 12 . No L 253/ 10 Official Journal of the European Communities 24. 9 . 85 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Kategori A : Slagtekroppe af unge lkke-kastrerede handyr pa under to ar, Kategori C : Slagtekroppe aÃ ­ kastrerede handyr. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen, nicht kastrierten Tieren von weniger als 2 Jahren, Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren. Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren . Salgspris i ECU pr. 100 kg af produkterne (') Verkaufspreise in ECU je 100 kg des Erzeugnisses (') Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (&gt;) Selling price in ECU per 100 kg of product (') Prix de vente en Ã cus par 100 kilogrammes de produits (') Prezzi di vendita in ECU per 100 kg di prodotti (') Verkoopprijzen in Ecu per 100 kg produkt (') BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U una R / Kategorie C, Klassen U una R 108,000  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 200,000  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlos ­ sen, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U una R / Kategorie C, Klassen U una R 108,000  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U una R / Kategorie C, Klassen U una R 200,000 (') SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat, hvor det interventionsorgan, der lig ­ ger inde med produkterne, er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndi ­ gen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±ÃÃ ¿Ã Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  ÃÃ ¿Ã Ã Ã ± Ã ºÃ ±Ã Ã ­Ã Ã µÃ ¹, Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿ ­ Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77 . (') Where the products are stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende l'organismo d in ­ tervento detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalin ­ gen van Verordening (EEG) nr. 1805/77 . 24. 9 . 85 Official Journal of the European Communities No L 253/ 11 BELGIQUE/BELGIE  Quartiers avant, dÃ ©coupe droite Ã 8 cÃ ´tes, provenant des :  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / CatÃ ©gorie C, klassen R en O 108,000  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % / Boeufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / CatÃ ©gorie C, klassen R en O 200,000  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des :  Achtervoeten, afgesneden op 8 ribben (pistola), afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / CatÃ ©gorie C, klassen R en O 200,000 DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O 108,000  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O 200,000  Forfjerdinger, lige udskÃ ¥ret med 8 ribben, af : Kategori A, klasse R og O, Kategori C, klasse R og O 108,000  Bagfjerdinger, lige udskÃ ¥ret med 5 ribben af : Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O 200,000 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs U, R et O / Jeunes bovins U, R et O / CatÃ ©gorie C, classes U, R et O / CatÃ © ­ gorie A, classes U, R et O 108,000  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs U et R / BÃ ufs O / Jeunes bovins U et R / Jeunes bovins O / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O 200,000  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : BÃ ufs U, R et O / Jeunes bovins U, R et O / CatÃ ©gorie C, classes U, R et O / CatÃ © ­ gorie A, classes U, R et O 108,000  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : BÃ ufs U et R / BÃ ufs O / Jeunes bovins U et R / Jeunes bovins O / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O 200,000 IRELAND  Forequarters, straight cut at 10th rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O 108,000  Hindquarters, straight cut at third rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O 200,000  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers 1 / Steers 2 / Category C, classes U, R and O 108,000  Hindquarters, 'pistola' cut at eighth rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O 200,000 No L 253/ 12 Official Journal of the European Communities 24. 9 . 85 ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, prove ­ nienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, prove ­ nienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 108,000 200,000 108,000 200,000 NEDERLAND  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Stieren, le kwaliteit / Categorie A, klasse R  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit / Categorie A, klasse R  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit / Categorie A, klasse R 108,000 108,000 200,000 UNITED KINGDOM A. Great Britain  Forequarters, straight cut at 10th rib, from : Steers M / Steers H / Category C, classes U and R  Hindquarters, straight cut at third rib, from : Steers M / Steers H / Category C, classes U and R  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers M / Steers H / Category C, classes U and R  Hindquarters, 'pistola' cut at eighth rib, from : Steers M / Steers H / Category C, classes U and R B. Northern Ireland  Forequarters, straight cut at 10th rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Hindquarters, straight cut at third rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Hindquarters, 'pistola' cut at eighth rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O 108,000 200,000 108,000 200,000 108,000 200,000 108,000 200,000 24 . 9 . 85 Official Journal of the European Communities No L 253/ 13 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App. 772/702, Telex : 04 1 1 56 BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de Treves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l . 02/230 17 40 , tÃ ©lex 240 76 OBEA BRU B DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tel . (01 ) 92 70 00, telex 151 37 DK FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 538 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings in- en verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex : 56 396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks. Tel . (0734) 58 36 26 Telex 848 302